Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luke Kilyk on 2/5/21.

The application has been amended as follows: 
(Amend the claims dated 12/2/20)
CLAIM 1: 
Page 3, line 15: CHANGE --an excitation-light-source driving section-- TO --an excitation-light-source-driver--
Page 3, fifth from last line: CHANGE --the control section determines-- TO --the control section is programmed to determine--
Page 3, fourth from last line, CHANGE --controls-- to --control--
Page 3, second from last line, CHANGE --controls-- to --control--

CLAIM 4: 
Page 5, second from last line: CHANGE --an excitation-light-source driving section-- TO --an excitation-light-source-driver--

CLAIM 5, line 2: CHANGE --the control section controls-- TO --the control section is programmed to control--
line 4: CHANGE --and controls-- TO --and control--

CLAIM 5, lines 4 and 6: CHANGE --monotonously-- in both lines 4 and 6 TO --monotonically--

CLAIM 6, line 2: CHANGE --the control section controls-- TO --the control section is programmed to control--

	Furthermore, in the specification, Pars. 0332 and 0346, change “monotonously” to “monotonically” as this was mistranslated from the Japanese.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim4, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 9/14/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As set forth in the Office Action dated 9/14/20, the following claim limitations have been determined to invoke 112(f) and are interpreted as follows:
"laser-light scanning section"
a Galvano scanner of a so- called two-axis (an X axis and a Y axis) type (Par. 0128)

"condition-setting storing section"
a volatile memory, a nonvolatile memory, a HDD, or the like (Par. 0052)

"control section"
a processor, a memory, and an input/output bus (Par. 0054)

"first wavelength conversion element"
a nonlinear optical crystal capable of generating the second harmonic (Par. 0110)

"second wavelength conversion element"
a nonlinear optical crystal capable of generating the third harmonic (Par. 0113)

"correspondence-relation storing section" 
a “storage medium” which may include “various memory cards, a magnetic disk, a magneto-optical disk, a semiconductor memory, and a hard disk” [Par. 0047]

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Firstly, Applicant’s amendment to claim 2 overcomes the 35 USC 112(b) rejection of this claim; the argument that claim 1 limitation “substantially fixed” requires a target output that is within “10% to 20%” of a given driving current, as in Par. 0329, is accepted and this rejection under 35 USC 112(b) is withdrawn; and the argument that "correspondence-relation storing section" should be interpreted according to the structure described in Par. 0047 is accepted, overcoming this 112(b) rejection.
Secondly, allowability of claims 1-8 is indicated because the closest prior art of record, Sato, fails to disclose, teach or fairly suggest the control section being programmed to determine whether the target output is larger than a predetermined output and control, when the target output is larger than the predetermined threshold, the output of the laser light…by changing the driving current, and control, when the target output is equal to or smaller than the predetermined threshold, the output of the laser light…by changing the duty ratio while keeping the driving current substantially fixed. Nor do the secondary references Gordon and Suzuki teach or suggest such.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.E.M/Examiner, Art Unit 3761 
                                                                                                                                                                                                       /TU B HOANG/                                                                                                                 
 Supervisory Patent Examiner, Art Unit 3761